Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/22 has been entered.
REASONS FOR ALLOWANCE
2. 	The following is an examiner’s statement of reasons for allowance: The instant method is drawn to determining efficacy of an anti-GPC3 antibody in a subpopulation of patients who express an GPC3 IQD score that is higher than 22000. Applicant unexpectantly demonstrated that the measurement of GPC3 expression tested by immunofluorescent quantification digital slide (IQD) score above 22,000 showed high correlation with progression free survival (PFS) following treatment with an anti-GPC3 antibody. See, Specification, [0172] and Table 5. Patients with tumor samples having an IQD cell score higher than ~22,000, which represents the 75th percentile value among the patients tested, showed much longer PFS following treatment with the GPC3 targeting antibody than patients whose tumor samples had an IQD cell score below ~22,000. Specification, [0173] and Figure 6. See, Remarks dated 3/25/22. The prior art does not teach or suggest the claimed method.
Accordingly claims 1, 3, 5, 7, 10-12, 30, 40, 42, 46, 47, 49, 51, 52, and 56 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Cook whose telephone number is 571-272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at telephone number 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Art Unit 1642
Remsen - Hoteling
(571) 272-0816
5/7/22

/LISA V COOK/Primary Examiner, Art Unit 1642